Citation Nr: 0617897	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  02-01 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.  


REPRESENTATION

Appellant represented by:	John L. Kearney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from January to September 
1970.

The instant appeal arose from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
North Little Rock, Arkansas, which denied a claim for pension 
benefits because the appellant's annual countable family 
income exceeded the applicable income limitations for a 
veteran with a spouse.


FINDING OF FACT

The appellant's countable annual income for VA pension 
purposes is in excess of the established income limit for 
receipt of payment for nonservice-connected disability 
pension benefits.  


CONCLUSION OF LAW

Entitlement to nonservice-connected disability pension is not 
authorized.  38 C.F.R. § 1521 (West 2002); 38 C.F.R. §§ 3.23, 
3.271, 3.272 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-
connected) pension is a benefit payable by VA to a veteran of 
a period of war who is permanently and totally disabled from 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  One prerequisite to 
entitlement is that the veteran's income not exceed the 
applicable maximum pension rate specified in 38 C.F.R. 
§ 3.23.  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a).  
Pension benefits are paid at the maximum annual rate reduced 
by the amount of annual income received by the veteran.  
38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(vi), 3.23(a), 
(b), (d)(4).

In determining countable annual income for improved pension 
purposes, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived) shall be included except for 
listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 
38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  SSA income is 
not specifically excluded under 38 C.F.R. § 3.272. Such 
income is therefore included as countable income.  Medical 
expenses in excess of five percent of the maximum annual 
pension rate, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  38 C.F.R. 
§ 3.272(g)(1)(iii).

In this case, the appellant filed her claim for nonservice-
connected pension in March 1999.  At that time, she reported 
that she was receiving no income, but noted she had $6,000 in 
the bank.  She did not provide complete income information 
for her spouse.  In July 1999 she reported that she last 
worked part time in May 1999.  The RO denied her claim for 
pension in July 1999 as spousal income information was 
incomplete.  Thereafter, she reported his gross wages were 
$2,200 monthly, and she also noted that the $6,000 was in a 
joint, interest-bearing account.  She also reported that she 
worked until June 23, 1999.  Several days earlier, a report 
of contact noted that the veteran had worked until May 16, 
1999.  In August 1999, the RO advised her that her claim for 
pension was denied due to excessive family income.

The veteran's testimony during her February 2000 personal 
hearing was significantly different from the income 
information she had previously provided.  She testified that 
she had no income in 1999, including no interest income from 
her $6,000 bank account; that her household income, 
essentially, her husband's earnings, did not exceed $14,500 
in 1999; and that she paid $250.00 per month in medical 
bills.  Her attorney testified that since her heart surgery 
in 1998 the veteran sometimes got facts confused due to her 
heart medications.

Countable income in 1999

Given that the appellant filed her claim for nonservice-
connected disability pension benefits in March 1999, the 
Board has calculated her family income adjusted for the 
portion of the year from the date of claim to the end of the 
calendar year.  The appellant's family income for this period 
of time was at least $20,352 ($5,832 + $14,520).  

The record does not include the appellant's 1999 tax return, 
although she was requested to provide it.  Information 
provided by the Social Security Administration (SSA) reveals 
that she was paid in 2000 for the months of February to 
December 1999, and she received $648 per month.  She has also 
variously reported that she worked through May or June of 
1999 and that she did not work at all that year.  Regardless, 
the record shows that her income for the aforementioned 
period of time was at least $5,832 ($648 x 9).  

The veteran's husband's income was $14,520 ($1,613 x 9) 
during this period.  The $1,613 monthly figure was reached by 
dividing his net income for 1999, $19,360, by 12 months.  The 
$19,360 figure was reached by subtracting his business 
expenses of insurance ($248), legal expenses ($162), and long 
distance expenses ($548) from the $20,318 amount of gross 
business income reported on his 1999 income tax return.  
Depreciation, while allowed as an expense for income tax 
purposes, is not a deductible expense when computing income 
for VA pension purposes.  38 C.F.R. § 3.271(c)(2).  Likewise, 
the Board does not find that travel, meals, and entertainment 
are a necessary operating expense such as cost of goods sold, 
or expenditures for rent, taxes, and upkeep, or costs of 
repairs or replacements.  38 C.F.R. § 3.271(c)(1). 

Claimed medical expenses for the period of time from March to 
December 1999 totaled $1,462.51, all prescription expenses.  
The veteran claimed an additional $208.96 in prescription 
expenses, but as they were incurred prior to the date of the 
claim for pension benefits, they could not be included in the 
calculations.  The total maximum annual pension rate (MAPR) 
for a veteran with a dependent spouse for the year prior to 
December 1, 1999, is $11,497.  See 38 C.F.R. § 3.23(a)(5); VA 
Manual M21-1, Part I, Appendix B.  Five percent of this 
amount is $574.85.  Therefore, claimed unreimbursed medical 
expenses exceeded five percent of the maximum allowable 
income, and the amount exceeding this five percent, $887.66, 
($1,462.51 - $574.85) must be subtracted to determine the 
appellant's annual income for the period of time from March 
to December 1999.  Subtracting this amount leaves a yearly 
countable income for the aforementioned period of time of 
$19,464. ($20,352 - $887.66).  Based on these figures, the 
appellant's family income from the date of her claim in March 
1999 to December 1999, $19,464, exceeds that allowed for the 
award of VA disability pension for the entire year of 1999, 
$11,497.  Therefore, the appellant's claim for VA pension 
must be denied for excess yearly income in 1999.

Countable income in 2000

The appellant's family income in 2000 also exceeded the MAPR 
for that period.  Her family income in 2000 was at least 
$17,382 ($7,956 + $9,426).  The record includes information 
provided by the veteran from the SSA which reveals that she 
received $7,956 in 2000, or $663 per month.  The veteran's 
husband's income was $9,426 during this period.  The $9,426 
figure was reached by subtracting his business expenses of 
insurance ($743), office expenses ($230), repairs ($78) and 
long distance expenses ($505), and car and truck expenses 
($5,276), totaling $6,832, from the $16,258 amount of gross 
business income reported on his 2000 income tax return.  

Claimed medical expenses for 2000 totaled $1,019.  The total 
maximum annual pension rate (MAPR) for a veteran with a 
dependent spouse for the year prior to December 1, 2000, is 
$11,773.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part 
I, Appendix B.  Five percent of this amount is $589.  
Therefore, claimed unreimbursed medical expenses exceeded 
five percent of the maximum allowable income, and the amount 
exceeding this five percent, $430, ($1,019 - $589) must be 
subtracted to determine the appellant's annual income.  
Subtracting this amount leaves a yearly countable income for 
the aforementioned period of time of $16,952 ($17,382 - 
$430).  Based on these figures, the appellant's family income 
in 2000, $16,982, exceeds that allowed for the award of VA 
disability pension, $11,773.  Therefore, the appellant's 
claim for VA pension must be denied for excess yearly income 
in 2000.

Countable income in 2001

The appellant's family income in 2001 also exceeded the MAPR 
for that period.  Her family income in 2001 was $23,041 
($8,256 + $14,785).  The record includes information provided 
by the veteran from the SSA which reveals that she received 
$8,256 in 2001, or roughly $688 per month.  The veteran's 
husband's income, as reported by the veteran in 2005, was 
$14,785 during this period.  

Claimed medical expenses for 2001 totaled $170.56.  The total 
maximum annual pension rate (MAPR) for a veteran with a 
dependent spouse for the year prior to December 1, 2001, is 
$12,186.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part 
I, Appendix B (Change 35, Aug. 31, 2001).  Five percent of 
this amount is $609.  As the claimed unreimbursed medical 
expenses did not exceed five percent of the maximum allowable 
income, no medical expenses can be subtracted to determine 
the appellant's annual income.  Accordingly, the yearly 
countable income for 2001 was $23,041. Based on these 
figures, the appellant's income in 2001 exceeds that allowed 
for the award of VA disability pension.  Therefore, the 
appellant's claim for VA pension must be denied for excess 
yearly income in 2001.

Countable income from 2002 to the present

The MAPR for a veteran with a spouse for the year prior to 
December 1, 2002, is $12,516.  See 38 C.F.R. § 3.23(a)(5) (VA 
Manual M21-1, Part I, Appendix B (Change 41, Nov. 4, 2002)); 
for the year prior to December 1, 2003, it is $12,692 (68 
Fed. Reg. 5343 (Feb. 3, 2003)); and for the year prior to 
December 1, 2004, it is $12,959 (VA Manual M21-1, Part I, 
Appendix B (Change 49)).  

A review of the record reveals that the veteran's family 
income has significantly exceeded the MAPR in every year 
since 2002.  Since 2002, her income from her social security 
benefits, when combined with her husband's wages, far exceed 
the MAPR each year.  In fact, since her husband was hired by 
a trucking company in 2003, his income alone has never 
dropped below $20,000 in a given year.  Even taking the 
claimed medical expenses for these years into consideration, 
they do not reduce the veteran's annual family income to such 
an extent as to lower her family income below the MAPR in any 
of these years.  For these reasons, the appellant's claim for 
VA pension must be denied for excess yearly income.

Duty to assist and duty to notify

To the extent they are for application in this case, the 
Board finds that VA has met its duties to notify and assist.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask her to 
submit any pertinent evidence in her possession ("fourth 
element").

This case was remanded twice by the Board for compliance with 
the duty to assist and the duty to notify.  In a January 2005 
letter, VA provided the requisite notice.  This letter 
notified the veteran of the basic elements of pension claims 
and informed her that, if she provided information about the 
sources of evidence or information pertinent to the elements 
of the claim, VA would make reasonable efforts to obtain the 
records from the sources identified.  The letter also 
informed her that she ultimately is responsible for 
substantiating her claim even though the law requires VA 
assistance in claim substantiation, and that she can submit 
relevant evidence on her own.  With respect to the fourth 
element of a valid notice, the letter specifically notified 
the veteran that she could submit any pertinent evidence in 
her possession.  

In light of the denial of the pension claim, no effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Regardless, the veteran 
received notice of the Dingess elements of notice in March 
2006 correspondence from the RO.  Thus, there is no prejudice 
to the veteran in proceeding with the denial of the claim. 

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all elements of a valid 
notice.  She was notified of what the evidence must show to 
result in a grant of pension benefits, and was on notice 
throughout the appeal through the pertinent rating decision, 
statement of the case, supplemental statements of the case, 
and letters why the claim remains denied.  She was told about 
her and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody.  
Here, RO assistance included obtaining pertinent Social 
Security Administration (SSA) records.  The veteran has 
provided income information.  She has also provided testimony 
and written statements.  For these reasons, the Board finds 
that VA's duties to assist and notify were met.


ORDER

Entitlement to nonservice-connected disability pension is 
denied.   



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


